Citation Nr: 0617182	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-16 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2003.

For reasons expressed below, this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for further development.  


FINDING OF FACT

Evidence received since a final July 1968 RO decision, which 
denied service connection for right and left eye conditions, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The July 1968 RO decision is final; new and material evidence 
has been submitted to reopen the claim for service connection 
for an eye disability.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
is reopened, the Board finds that the notice and duty to 
assist provisions of the law have been met.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).   

Service connection for right and left eye disabilities was 
previously denied by the RO in a July 1968 rating decision.  
The veteran did not appeal that decision within one year of 
notification to him of the denial of that claim, and, 
accordingly, that decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2005).  However, the 
previously denied claim may be reopened by submission of new 
and material evidence, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

The appellant's request to reopen his claim was received in 
October 2002.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005). 

Evidence of record at the time of the July 1968 rating 
decision included service medical records, which showed that 
amblyopia of the right eye was diagnosed on entrance, with 
visual acuity of 20/200.  In addition, a VA examination of 
July 1968 resulted in diagnoses of anisometropia associated 
with amblyopia of the right eye, developmental, and 
heterochromia of the left eye, developmental.  The RO denied 
the veteran's claim on the basis that the veteran's eye 
conditions were constitutional or developmental 
abnormalities, and not disabilities under the law.  See 
38 C.F.R. § 3.303. 

Evidence received since then includes VA eye evaluations 
dated from January 2003 to January 2004 which show diagnoses 
of strabismic amblyopia of the right eye and heterochromia, 
as well as bilateral age-related macular degeneration, 
diabetic retinopathy, and cataracts.  In addition, the 
veteran submitted copies of photographs he stated were taken 
while he was on active duty, purportedly showing that he did 
not have glasses on entrance or until he was at the 
"range," which is when he states he was issued glasses.  

Congenital or developmental defects, as such, are not 
disabilities for VA compensation purposes and may not be 
service connected.  38 C.F.R. § 3.303(c).  Nevertheless, 
service connection may be granted on the basis of aggravation 
of such a condition, or if there is super-imposed acquired 
disability during service.  VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  According to the 
United States Court of Appeals for Veterans Claims (Court) 
this means that if an increase in disability is shown in 
service, a presumption of aggravation applies, which can only 
be rebutted by clear and unmistakable evidence of natural 
progress.  Cotant v. Principi, 17 Vet.App. 116, 132 (2003).  

In this case, the veteran has submitted evidence, including 
his own statements and photographs, indicating that his eye 
condition did not require glasses prior to service, but that 
at some point during service, he was provided with glasses.  
This evidence was not previously of record, and, hence, is 
new.  Further, he is competent to provide evidence of this 
fact.  

Service medical records show that on the pre-induction 
examination in January 1966, the veteran's visual acuity in 
the right eye was 20/200, correctible to 20/50.  However, an 
eye evaluation in March 1966 found visual acuity of 20/70 in 
the right eye.  Subsequently, in March 1967, visual acuity in 
the right eye was 20/200, not correctible by lenses.  Later, 
he was found to be undeployable, although he had previously 
been deployed in Vietnam since September 1966.  On the 
separation examination, again, visual acuity in the right eye 
of 20/200, not correctable, was noted.  When the veteran's 
evidence as to when he began wearing glasses is considered 
with this previous evidence, showing that while his visual 
acuity was correctible at entrance, it was not correctible by 
separation, it clearly relates to an unestablished fact 
necessary to substantiate the claim.  

Moreover, when considered in light of the analytical 
framework to be used in addressing cases involving 
aggravation of a pre-existing disability, i.e., that an 
increase in disability in service triggers the presumption of 
aggravation, it also raises a reasonable possibility of 
substantiating the claim.  In this regard, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible and accorded full weight; the evidence is 
weighed and credibility assessed only after the claim is 
reopened.  Justus v. Principi, 3 Vet.App. 510 (1993).  
Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  38 C.F.R. § 3.156.   


ORDER

New and material evidence to reopen the claim for service 
connection for an eye disability has been received; to that 
extent only, the appeal is granted.


REMAND

Because the claim for service connection for an eye 
disability has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided, 
as well as further notification.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  In particular, he 
should be afforded an examination, with the claims file for 
review.  See Duenas v. Principi, 18 Vet. App. 512, 518 
(2004); Charles v. Principi, 16 Vet.App. 370, 374-75 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Additionally, the veteran must be provided all notification 
under 38 U.S.C.A. §§ 5102, 5103, and 5103A for the reopened 
claim.  See also 38 C.F.R. § 3.159.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claim for service connection 
for an eye disability.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A; 38 C.F.R. 
§ 3.159.  Specifically, the veteran should 
be notified of the evidence and 
information necessary to substantiate his 
reopened claim.  Such notice should inform 
him of the respective obligations that he 
and VA bear in the production or obtaining 
that evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  

2.  Schedule the veteran for a VA 
examination by an ophthalmologist to 
determine whether the amblyopia shown on 
entrance underwent a permanent increase in 
severity during service, and/or whether 
any additional eye disability was shown 
during service.  If there was a permanent 
increase in severity during service the 
examiner should state whether any 
permanent increase in severity shown in 
service was undebatably (i.e., clearly and 
unmistakably) due to the natural progress 
of the disease.  The claims folder must be 
made available to the examiner for review.  
The examiner is requested to comment on 
the significance of all of the various 
findings noted in service, and on the VA 
medical reports of May 1968 and July 1968, 
and explain, to the extent possible, any 
inconsistencies, and the significance of 
these findings on the progress of the 
veteran's eye condition in service.  
Finally, the examiner is asked provide 
diagnoses for all eye conditions currently 
present, and render an opinion as to 
whether each condition is etiologically 
related to eye pathology shown in service.  
The complete rationale for all opinions 
expressed should be provided.  

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
reopened claim for service connection for 
an eye disability on a de novo basis.  In 
adjudicating the claim, the RO should 
apply the appropriate analytical framework 
regarding aggravation of pre-existing 
disabilities, as discussed in the above 
decision.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


